      Case 1:14-cv-01254-SHS-OTW Document 390 Filed 04/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 THE FASHION EXCHANGE LLC,
                                                  No. 1:14-cv-01254 (SHS)
                          Plaintiff,

                    v.                            DECLARATION OF MARK J.
                                                  ROSENBERG IN OPPOSITION TO
 HYBRID PROMOTIONS, LLC, et al.,                  PLAINTIFF’S RULE 56(D) MOTION

                          Defendants.


        I, Mark J. Rosenberg, hereby declare:

        1.      I am a member of the law firm of Tarter Krinsky & Drogin LLP (“TKD”), attorneys

for Defendants. Unless otherwise stated, I have personal knowledge of the facts and circumstances

set forth herein.

        2.      I submit this declaration in opposition to Plaintiff’s motion pursuant to Rule 56(d)

to stay or deny Defendants’ motion for partial summary judgment.

        3.      Attached hereto as Exhibit A is a true and correct copy of the transcript of the

January 21, 2020 court conference in this matter before Magistrate Judge Wang.

        4.      Attached hereto as Exhibit B is a true and correct copy of Plaintiff’s February 21,

2020 letter to the Court withdrawing its request for discovery from the Retailer Defendants.

Dated: New York, New York
       April 27, 2020



                                                             /s/ Mark J. Rosenberg
                                                                 Mark J. Rosenberg
